708 N.W.2d 110 (2006)
474 Mich. 1001
CITY OF MT. PLEASANT, Petitioner-Appellant,
v.
STATE TAX COMMISSION, Respondent-Appellee.
Docket Nos. 129453 and (79), COA No. 253744.
Supreme Court of Michigan.
January 13, 2006.
On order of the Court, the application for leave to appeal the June 21, 2005 judgment of the Court of Appeals is considered, and it is GRANTED, limited to whether MCL 211.7m exempts property from taxation on the basis that it is "used for public purposes" within the meaning of *111 that statutory provision when the property is owned by a city after having been acquired to allow the area to be annexed to that city and is being assembled and prepared with infrastructure for eventual sale for economic development purposes that have been determined by the city to be in the public interest. The parties are DIRECTED to include in their briefs a discussion of (1) the time period(s) that petitioner owned the property at issue or parts thereof, (2) the nature of any improvements to or other use of the property by petitioner during those periods, and (3) whether, by virtue of such improvements or uses, the property was "used for public purposes" within the meaning of MCL 211.7m.
The Charter County of Wayne's motion for leave to file brief amicus curiae is GRANTED. Other persons or groups interested in the determination of the question presented in this case may move the Court for permission to file briefs amicus curiae.